Citation Nr: 1227612	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-07 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in September 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In October 2011, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

The issues of entitlement to service connection for gastritis (claimed as a stomach disorder) and entitlement to service connection for an acquired psychiatric disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2011 BVA Hearing Transcript, pages 4, 6-7, 12.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A sinus disorder is not causally or etiologically related to service.




	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

Service connection for a sinus disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The VCAA duty to notify was satisfied by a letter sent to the Veteran in January 2008 that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  A letter fulfilling Dingess requirements was sent in January 2008.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes the Veteran's service treatment records and personnel records could not be located as a result of the 1973 fire at the National Personnel Records Center (NPRC).  In cases in which the Veteran's service treatment records are missing and are presumed to have been destroyed in the July 1973 fire at the NPRC, the VA has a heightened duty to explain its findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The RO has obtained VA outpatient treatment records.  Virtual VA records have been reviewed.  The Veteran was provided an opportunity to submit medical evidence in October 2011, but failed to submit any additional evidence.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

A VA examination with respect to the service connection issue was conducted in November 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case was more than adequate, as it was predicated on a full reading of the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include VA treatment records and the statements (interview) of the Veteran, and provided a complete rationale for the opinions stated, relying on, and citing to the records reviewed.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Entitlement to Service Connection for a Sinus Disorder

The Veteran is seeking entitlement to service connection for a sinus disorder.  He asserts he was exposed to a "poison gas" or "choking gas" during basic training and he has reported having near-continuous sinus problems since that time.  The Veteran denied being treated for these symptoms during service.  See September 2011 BVA Hearing Transcript, pages 2-4.

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As stated previously, service treatment records and service personnel records could not be located.  The Board has a heightened duty to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  Ussery v. Brown, 8 Vet. App. 64 (1995).  The legal standard for proving a claim for service connection is not lowered.  However, the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran is increased.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board has considered the entire record, including the Veteran's VA clinical records.  These will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).   

Post-service records fail to show any symptoms, diagnoses, or treatment of any type of sinus disorder.  The Veteran testified that he sought treatment from a private physician after service in 1956 for several months, but the treatment did not improve his symptoms, so he did not pursue any additional treatment.  See September 2011 BVA Hearing Transcript, pages 4, 8.

The Veteran was afforded a VA examination in November 2011.  The Veteran asserted he was exposed to a choking gas during service that caused tearing, redness of the eyes, congestion and coughing.  He stated that since service, he has had progressive issues with sinus congestion and pressure over the years.  The Veteran reported that he has not used any antibiotics and was not currently on any prescription for these symptoms.  The examiner noted that the Veteran has chronic sinusitis with pain and tenderness of the affected sinus and purulent discharge or crusting.  It was also noted that the Veteran had rhinitis with greater than 50 percent obstruction of the nasal passage on both sides.  The examiner opined that the Veteran's current sinus disorder is less likely than not incurred in or caused by the claimed in-service event.  The examiner stated that there is a complete lack of objective medical data showing any treatment for the disorder in service or after service.  Additionally, the current medical records show a lack of treatment for any ear, nose, or throat disorder.  The examiner opined that the Veteran's current disorder is most likely due to an undiagnosed allergic condition because a direct toxin (i.e. a choking gas) would have not been subtle and would have a direct impact such that treatment would have been required.  The examiner stated that exposure to a choking gas would have caused scarring of the mucosa in both the nasal and pulmonary systems and there is no evidence of this occurring.  

The Board accepts the November 2011 examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records and on reports of examinations and testing of the Veteran.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the opinion, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There are no other medical opinions to the contrary located in the claims file.

The Board also notes that service connection can be granted if the claimed condition is noted during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). 

The Veteran's lay statements in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

However, the Board finds that while the Veteran clearly believes that he has a sinus disorder as a result of service, as a layperson without any medical training and expertise, he is simply not qualified to render a medical opinion about the etiology of a sinus disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The assertions of the Veteran as to continuity of symptomatology since service are also undermined by the over 50-year time span from discharge from active service that the Veteran has no documented treatment for any sinus disorders.  Additionally, while the Veteran has submitted lay evidence of a continuity of symptomatology, the Board finds that the evidence is not as probative as the medical evidence of records and the medical opinion received in November 2011 which specifically addresses the Veteran's theory of entitlement.  As noted above, after extensive review of the claims file, the November 2011 VA examiner opined that the Veteran's current sinus disorder is not causally or etiologically related to his time in service.  

The Board does not dispute the fact that the Veteran has a current disorder.  However, because of the absence of a medical nexus between the event in service and his current diagnosis, the Board finds that the evidence is against a grant of service connection.

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for a sinus disorder.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for a sinus disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


